








BERNARD CHAUS, INC.

2007 RESTRICTED STOCK INDUCEMENT PLAN




1.

Purpose

The purpose of this Plan is to assist Bernard Chaus, Inc. (the “Company”) in
inducing individuals to become employees of the Company by offering them a stake
in the Company’s success.

2.

Definitions

For purposes of the Plan, the following terms shall be defined as set forth
below:

2.1.

“Award” means a grant of Restricted Stock under the Plan.

2.2.

“Award Agreement” means the written agreement, instrument or document evidencing
a grant of Restricted Stock under the Plan.

2.3.

“Board” means the Board of Directors of the Company.

2.4.

“Change in Control” shall mean an acquisition of all or substantially all of the
Company’s assets or voting securities, within the meaning of Code Section 409A.

2.5.

“Code” means the Internal Revenue Code of 1986, as amended.

2.6.

“Committee” means the Compensation Committee of the Board.

2.7.

“Company” means Bernard Chaus, Inc.

2.8.

“Participant” means any newly hired employee of the Company who receives an
Award under the Plan, and who, prior to employment with the Company, was offered
an Award in order to induce such individual to become an employee of the
Company.

2.9.

“Plan” means the Bernard Chaus Inc. 2007 Restricted Stock Inducement Plan.

2.10.

“Restricted Stock” means Shares awarded by the Committee under the Plan, which
may be subject to certain transfer restrictions and to a risk of forfeiture, as
set forth herein and in any Participant’s Award Agreement.

2.11.

“Restriction Period” means the period during which Restricted Stock awarded
under the Plan is subject to forfeiture.

2.12.

“Securities Act” means the Securities Act of 1933, as amended.

2.13.

“Shares” means the common stock, par value $.01 per share, of the Company.











--------------------------------------------------------------------------------










3.

Administration

3.1.

The Plan shall be administered by the Committee.  Any action of the Committee in
administering the Plan shall be final, conclusive and binding on all persons,
including without limitation, the Participants, the Company, its subsidiaries
and affiliates.

3.2.

Subject to the provisions of the Plan, the Committee shall have full and final
authority in its sole discretion: (a) to select the newly hired employees to
whom an Award shall be granted; (b) to determine the number of Shares to which
an Award will relate, the terms and conditions of each such Award (including,
but not limited to, restrictions as to vesting, transferability or forfeiture,
or settlement of an Award and waivers or accelerations thereof, based on such
considerations as the Committee shall determine) and all other matters to be
determined in connection with an Award; (c) to determine whether, to what
extent, and under what circumstances an Award may be cancelled or forfeited; (d)
to correct any defect or supply any omission or reconcile any inconsistency in
the Plan, and to adopt, amend and rescind such rules and regulations as, in its
opinion, may be advisable in the administration of the Plan; and (e) to construe
and interpret the Plan and to make all other determinations as it may deem
necessary or advisable for the administration of the Plan.

3.3.

The Committee’s powers shall also include responsibility to determine the
effect, if any, of a Change in Control or other corporate transaction upon
outstanding Awards.  Upon the occurrence of a Change in Control (or other
corporate transaction), the Committee may, at its discretion, (a) fully vest any
or all Awards made under the Plan, (b) where the Company is not the surviving
entity, cause the surviving entity to assume all Awards or replace all
outstanding Awards with comparable awards, or (c) take such other action as the
Committee shall determine to be appropriate; and

3.4.

The Committee may impose on any Award, at the date of grant or thereafter, such
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including terms requiring forfeiture of Awards in the
event of the Participant’s termination of employment with the Company or any
subsidiary or affiliate; provided, however, that the Committee shall retain full
power to accelerate or waive any such term or condition as it may have
previously imposed.

4.

Shares Subject to the Plan

4.1.

Subject to adjustment as provided in Section 7, the maximum number of Shares
that may be granted under the Plan shall be 100,000.  Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares.   

4.2.

Whenever any outstanding Award is forfeited, cancelled or terminated, the Shares
underlying such Award shall, to the extent of any such forfeiture, termination
or cancellation again be available for future issuance.








2







--------------------------------------------------------------------------------










5.

Restricted Stock

An Award of Restricted Stock is a grant by the Company of a specified number of
Shares to the Participant, which Shares (and any other securities received on
account of such Shares) are subject to forfeiture upon the happening of
specified events.  An Award shall be evidenced by an Award Agreement and shall
be subject to the following terms and conditions:

5.1.

Upon the grant of Restricted Stock, the Committee may direct that a certificate
or certificates representing the number of Shares subject to such Award be
issued to the Participant or placed in a restricted stock account (including an
electronic account) with the transfer agent and in either case designating the
Participant as the registered owner.  The certificate(s) representing such
Shares shall be physically or electronically legended, as applicable, as to
sale, transfer, assignment, pledge or other encumbrances during the Restriction
Period and if issued to the Participant, returned to the Company, to be held in
escrow during the Restriction Period.  In all cases, the Participant shall sign
a stock power endorsed in blank to the Company to be held in escrow during the
Restriction Period.

5.2.

During the Restriction Period the Participant shall have the right to receive
dividends from and to vote the Shares of Restricted Stock.

5.3.

Provided that the Restricted Stock has not been previously forfeited, at the end
of any Restriction Period the restrictions imposed under the Award Agreement
shall lapse with respect to the number of Shares specified thereunder, and the
legend imposed hereunder shall be removed and such number of Shares delivered to
the Participant (or, where appropriate, the Participant's legal representative).
 

6.

Transferability

No Award shall be pledged, encumbered, or hypothecated to, or in favor of, or
subject to any lien, obligation or liability of a Participant, to any party,
other than the Company, any subsidiary or affiliate, or assigned or transferred
by such Participant otherwise than by will or the laws of descent and
distribution, and such Awards and rights shall be exercisable during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative.  Notwithstanding the foregoing, the Committee may, in its
discretion, provide that Awards or other rights or interests of a participant
granted pursuant to the Plan be transferable, without consideration, to
immediate family members (i.e. children, grandchildren or spouse), to trusts for
the benefit of such immediate family members and to partnerships in which such
family members are the only partners.  The Committee may attach to such
transferability feature such terms and conditions as it deems advisable.  A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional
restrictions deemed necessary or appropriate by the Committee.





3







--------------------------------------------------------------------------------










7.

Adjustment Upon Changes in Capitalization

In the event of a reorganization, recapitalization, stock split, spin-off,
split-up, stock dividend, issuance of stock rights, combination of shares,
merger, consolidation or any other change in the corporate structure of the
Company affecting the Shares, or any distribution to stockholders other than a
cash dividend, the Committee shall make appropriate adjustment in the number and
kind of shares authorized by the Plan and any other adjustments to outstanding
Awards as it determines appropriate.

8.

Effective Date, Amendment and Termination of the Plan

The Plan shall become effective on November 15, 2007 and shall remain in full
force and effect until the earlier of ten years from the date of its adoption by
the Board, or the date it is terminated by the Board.  The Board may amend,
alter, suspend, discontinue or terminate the Plan without the consent of the
Company’s stockholders or Participants, provided that no such amendment,
modification, suspension or termination shall impair or adversely alter any
Restricted Stock previously granted under the Plan, except with the consent of
the holder of the Restricted Stock, nor shall any amendment, modification,
suspension or termination deprive any holder of any Shares which he may have
acquired through the Plan.

9.

Limitation of Liability

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to: (a) give
any person the right to be granted an Award other than at the sole discretion of
the Committee; (b) give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan; (c) limit in any way the right of
the Company or any subsidiary to terminate the employment of any person at any
time; or (d) be evidence of any agreement or understanding, expressed or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.

10.

Securities Law Requirements

Notwithstanding anything contained in the Plan or any Award Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act, and is not otherwise exempt from such registration, such Shares
shall be restricted against transfer to the extent required by the Securities
Act and the rules and regulations promulgated thereunder.  The Committee may
require an individual receiving Shares under the Plan, as a condition precedent
to receipt of such Shares, to represent and warrant to the Company in writing
that the Shares are being acquired by the Participant for investment only and
without any present intention to sell or otherwise distribute such Shares and
that the Participant will not dispose of such shares in a transaction which, in
the opinion of counsel to the Company, would violate the registration provisions
of the Securities Act and the rules and regulations thereunder.  The
certificates issued to evidence such Shares shall bear appropriate legends
summarizing such restrictions on the disposition thereof.  





4







--------------------------------------------------------------------------------










11.

Governing Law

Except as to matters of federal law, the Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of New York without giving effect to conflict of laws principles
thereof.

12.

Withholding of Taxes

The Company is authorized to withhold, from any Award granted, any payment
relating to an Award under the Plan, including from a distribution of Shares, or
any payroll or other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving an Award, and to take
such other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other obligations relating to any Award.  This authority shall include authority
to withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of a Participant’s tax obligations.





5





